Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael L. Teich (Reg. No. 70,888) on 12 March 2021.

The application has been amended as follows: 
In the claims:
In claim 2, line 3, change “(HTTP)” to --HTTP--.
In claim 4, line 6, change “(OCR)” to --OCR--.
In claim 6, line 3, change “(HTML)” to --HTML--.
In claim 6, line 4, change “(XHTML)” to --XHTML--.
In claim 6, line 4, change “(CSS)” to --CSS--.
In claim 6, line 4, delete “(registered trademark)”.
In claim 8, line 8, after “one or more of”, delete “the”.
In claim 9, line 9, after “one or more of”, delete “the”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is found to be allowable for the reasons stated and discussed in applicant remarks, dated 03/02/2021, in pages 11-13.
The non-statutory double patenting rejection of claim 1 in the instant application over claim 1 of U.S. Patent No. 9,961,225 B2, is overcome (moot)  because claim 1 of the ‘225 patent does not disclose or fairly suggest “processing circuitry configured to, receive a first request including the application identification information from a first device among the one or more devices, receive a second request including information relating to the electronic data specified by a user in the screen displayed on the web browser of the first device, the screen being displayed based on screen information according to application information representing information of an application identified by the application identification information included in the first request, and the template screen information, acquire the flow information stored in the at least one memory in association with the application identification information, when the information processing system receives the second request, execute the one or more of the programs identified by the program identification information defined in the flow information acquired by the information processing system, in the execution order defined in the flow information, to execute the sequence of processes using the electronic data based on the information relating to the electronic data included in the second request received by the information processing system, and generate the screen information in which the application information is defined in the template screen information, the application information being identified by the application identification 1. 
Furthermore, the closest prior art of record, namely, SEO et al. (US 2014/0123240 A1), discussed in the non-final Office Action, dated 12/07/2020, does not disclose, teach or suggest, at least one memory configured to, store template screen information representing a template of a screen in a format that is interpretable by the web browser; and processing circuitry configured to, receive a first request including the application identification information from a first device among the one or more devices, receive a second request including information relating to the electronic data specified by a user in the screen displayed on the web browser of the first device, the screen being displayed based on screen information according to application information representing information of an application identified by the application identification information included in the first request, and the template screen information, acquire the flow information stored in the at least one memory in association with the application identification information, when the information processing system receives the second request, execute the one or more of the programs identified by the program identification information defined in the flow information acquired by the information processing system, in the execution order defined in the flow information, to execute the sequence of processes using the electronic data based on the information relating to the electronic data included in the 1.
Claims 2-7 are allowable because they are dependent on allowable independent claim 1 above.
Independent claims 8 and 9 contain the same or similar claim limitations as discussed above with respect to claim 1 above. Therefore, claims 8 and 9 are allowable for the same or similar reasons as discussed above in regards to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/Primary Examiner, Art Unit 2677